J-S39026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

VICTOR MANUEL COLON,

                            Appellant                No. 1826 MDA 2015


          Appeal from the Judgment of Sentence September 16, 2015
              in the Court of Common Pleas of Dauphin County
              Criminal Division at No.: CP-22-CR-0003138-2013


BEFORE: STABILE, J., PLATT, J.*, and STRASSBURGER, J.*

MEMORANDUM BY PLATT, J.:                                   FILED MAY 06, 2016

        Appellant, Victor Manuel Colon, appeals from the judgment of sentence

imposed following the revocation of his probation.          Appellant claims his

sentence was too severe. We affirm.

        On July 1, 2014, Appellant entered an oral guilty plea to fleeing or

eluding police, and received a sentence of ten months’ probation. 1        (See

Sentencing Order, 7/01/14, at 1). On December 24, 2014, while still under

supervision, Appellant was arrested for possession with intent to deliver
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
   Appellant also received a fine of $200 for the offense of driving without
lights to avoid identification or arrest, and another $200 fine for driving
without a license. The Commonwealth withdrew the charges of failure to
observe stop and yield signs (while he was attempting to flee from the
police) and driving an unregistered vehicle.       (See Sentencing Order,
7/01/14, at 2).
J-S39026-16



(PWID), specifically, 1,199 bags of heroin, and sixty-two bags of cocaine,

and other violations of probation. (See N.T. Revocation, 9/16/15, at 3).

       On September 16, 2015, the court revoked Appellant’s probation and

resentenced him to a term of not less than one nor more than two years of

incarceration in a state correctional institution, consecutive to the sentence

imposed at docket CP-22-CR-1070-2015 for the PWID offenses. (See id. at

6).2

       Appellant filed a post-sentence motion on September 25, 2015,

challenging the sentence as “excessive, unreasonable,” and “too severe a

punishment in light of [Appellant’s] rehabilitative needs, the gravity of the

offense, and what is necessary to protect the public.”    ([Appellant’s] Post-

Sentence Motion, 9/25/15, at 1).3

       Appellant claims the motion was denied by operation of law on October

16, 2015. (See Appellant’s Brief, at 6). The Commonwealth agrees. (See




____________________________________________


2
 On August 27, 2015, Appellant received a sentence of not less than eleven
and one-half to not more than twenty-three months’ incarceration on the
PWID convictions.
3
   The stated date of the motion, August 25, 2015, nominally preceding the
challenged sentence (on September 16, 2015) by twenty-two days, is clearly
erroneous. We accept the clerk of court’s time stamp date, September 25,
2015, as more accurate. Accordingly, we conclude the motion was timely
filed, despite the typographical error.




                                           -2-
J-S39026-16



Commonwealth’s Brief, at 2). However, there is no apparent support for this

assertion in the certified record.4

       Instead, in an order dated October 2, 2015, (filed October 5, 2015),

the sentencing court, at the express request of the Dauphin County Prison

Records Department, aggregated the sentences at CP-22-CR-1070-2015

(PWID) with the sentence in the instant case, CP-22-CR-0003138-2013, to a

combined sentence of not less than one year, eleven months and fifteen

days’, nor more than three years and eleven months’ incarceration in a state

correctional institution, with credit for time served. (See Order, 10/05/15,

at 1). Otherwise, there is nothing in the certified record to indicate that the

sentencing court did anything else in response to the post-sentence motion.5

       Appellant filed a timely notice of appeal on October 16, 2015, and a

court-ordered Rule 1925(b) Statement of Errors Complained of on Appeal on

October 21, 2015. The trial court has not filed a Rule 1925(a) Opinion.

____________________________________________


4
   Appellant purported to file a post-sentence motion pursuant to
Pa.R.Crim.P. 720. (See Defendant’s’ Post-Sentence Motion, 9/25/15, at 1).
Nevertheless, on independent review, we conclude that the motion is more
accurately, and appropriately, viewed as a motion to modify a sentence
imposed after revocation of probation. See Pa.R.Crim.P. 708(E). “The filing
of a motion to modify sentence will not toll the 30-day appeal period.” Id.
5
  In any event, we observe that a Rule 720 post-sentence motion could not
be denied by operation of law for 120 days. See Pa.R.Crim.P. 720(B)(3)(a)
(“If the judge fails to decide the motion within 120 days, or to grant an
extension as provided in paragraph (B)(3)(b), the motion shall be deemed
denied by operation of law.”).




                                           -3-
J-S39026-16



      Appellant raises one question for our review:

      Whether the trial court erred in denying Appellant’s post-
      sentence motion where his sentence is excessive and
      unreasonable and constitutes too severe a punishment in light of
      Appellant’s rehabilitative needs, the alleged gravity of the
      offense, and what is needed to protect the public?

(Appellant’s     Brief,   at   5)   (unnecessary     capitalization   and   underlining

omitted).

      Appellant argues that he has “paid his docket off in full,” (apparently

alluding to the calendar expiration of the original ten-month period of

probation), and notes that prior to this first offense, he had a prior record

score of zero. (Id. at 13). He maintains that the denial of his post-sentence

motion should be reversed. We disagree.

               Our review is guided by the following principles:

             The imposition of sentence following the revocation of
         probation is vested within the sound discretion of the trial
         court, which, absent an abuse of that discretion, will not be
         disturbed on appeal. An abuse of discretion is more than
         an error in judgment—a sentencing court has not abused
         its discretion unless the record discloses that the judgment
         exercised was manifestly unreasonable, or the result of
         partiality, prejudice, bias or ill-will.

                                       *    *    *

            When assessing whether to revoke probation, the trial
         court must balance the interests of society in preventing
         future criminal conduct by the defendant against the
         possibility of rehabilitating the defendant outside of prison.
         In order to uphold a revocation of probation, the
         Commonwealth must show by a preponderance of the
         evidence that a defendant violated his probation.



                                           -4-
J-S39026-16


                                 *    *     *

        Our review is limited to determining the validity of the
        probation revocation proceedings and the authority of the
        sentencing court to consider the same sentencing
        alternatives that it had at the time of the initial sentencing.
        42 Pa.C.S.A. § 9771(b).            Also, upon sentencing
        following a revocation of probation, the trial court is
        limited only by the maximum sentence that it could
        have imposed originally at the time of the
        probationary sentence.

Commonwealth v. Simmons, 56 A.3d 1280, 1283-84, 1286-87 (Pa.

Super. 2012), affirmed per curiam, 91 A.3d 102 (Pa. 2014), cert. denied,

135 S. Ct. 366 (2014) (citations, quotation marks, and footnote omitted)

(emphasis added).

     “The   Commonwealth      establishes   a   probation    violation    meriting

revocation when it shows, by a preponderance of the evidence, that the

probationer’s conduct violated the terms and conditions of his probation, and

that probation has proven an ineffective rehabilitation tool incapable of

deterring probationer from future antisocial conduct.”      Commonwealth v.

Perreault, 930 A.2d 553, 558 (Pa. Super. 2007), appeal denied, 945 A.2d

169 (Pa. 2008) (citation omitted).

     A claim that a sentence is too severe challenges the discretionary

aspects of the sentence.    “[T]here is no absolute right to appeal when

challenging the discretionary aspect of a sentence.”        Commonwealth v.

Tobin, 89 A.3d 663, 666 (Pa. Super. 2014) (citation omitted).            When an

Appellant makes an argument pertaining to the discretionary aspects of the


                                     -5-
J-S39026-16


sentence, this Court considers such an argument to be a petition for

permission to appeal. See Commonwealth v. Buterbaugh, 91 A.3d 1247,

1265 (Pa. Super. 2014) (en banc), appeal denied, 104 A.3d 1 (Pa. 2014).

“[A]n [a]ppeal is permitted only after this Court determines that there is a

substantial question that the sentence was not appropriate under the

sentencing code.” Commonwealth v. Cartrette, 83 A.3d 1030, 1042 (Pa.

Super. 2013) (en banc) (citation omitted).

      Prior to reaching the merits of a discretionary aspects of sentencing

issue, this Court is required to conduct a four-part analysis to determine

whether a petition for permission to appeal should be granted.          See

Commonwealth v. Trinidad, 96 A.3d 1031, 1039 (Pa. Super. 2014),

appeal denied, 99 A.3d 925 (Pa. 2014). Specifically, we must determine the

following: (1) [W]hether Appellant has filed a timely notice of appeal,

Pa.R.A.P. 902, 903; (2) whether the issue was properly preserved at

sentencing or in a motion to reconsider and modify sentence [ ]; (3)

whether Appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and (4)

whether there is a substantial question that the sentence appealed from is

not appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).      See

id.

      Here, Appellant timely filed a motion to modify sentence and notice of

appeal.   He has included a Rule 2119(f) statement in his brief.    We will




                                    -6-
J-S39026-16


therefore proceed to address whether Appellant has raised a substantial

question for our review.

      “The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.” Commonwealth v. Edwards, 71 A.3d

323, 330 (Pa. Super. 2013) (citations omitted), appeal denied, 81 A.3d 75

(Pa. 2013).    In his Rule 2119(f) statement, Appellant asserts that his

sentence is too severe because he “paid his docket off in full”. (Appellant’s

Brief, at 9). He further maintains that before the instant offense he had a

prior record score of zero. (See id.).

      An assertion that a sentence is manifestly excessive such that it

constitutes too severe a punishment raises a substantial question. See

Commonwealth v. Mouzon, 812 A.2d 617, 624 (Pa. 2002). Therefore, we

will review Appellant’s claim.

      On review, however, we conclude that Appellant’s issues are waived.

Appellant repeats the same assertions from the Rule 2119(f) statement in

the argument section of his brief. (See Appellant’s Brief, at 13). However,

he fails to develop an argument in support of these claims, except for the

mere bald repetition, and he offers no legal authority in support of his

repeated points. (See id.).

      Notably, Appellant fails to raise or develop any argument, beyond the

bare recitation, that the resentence was too severe in light of his

rehabilitative needs, (which are unspecified), the “alleged” gravity of the


                                     -7-
J-S39026-16


offense, (which is never actually disputed), and what is needed to protect

the public (which is never discussed at all).             (See id. at 11-13).

Accordingly, we conclude Appellant has waived his excessive sentence claim.

See Pa.R.A.P. 2119(a), (b).

       Moreover, it would not merit relief.           There is no dispute that

Appellant’s conduct violated the terms and conditions of his probation.

While on probation for a misdemeanor, Appellant committed two felonies.

       Further, by the undisputed commission of two felonies, the evidence of

record established that probation proved to be “an ineffective rehabilitation

tool incapable of deterring probationer from future antisocial conduct.”

Perreault, supra at 558.

       Following revocation of probation, the sentencing court was limited

only by the maximum sentence that it could have imposed originally at the

time of the probationary sentence.             See Simmons, supra at 1286-87.

Therefore, the fact that previously Appellant had a prior record score of zero,

or that the term of probation would have expired in due course, are legally

irrelevant to the claim of an excessive sentence.6


____________________________________________


6
  In any event, Appellant was re-arrested on December 23, 2014, less than
six months after he received the sentence of ten months’ probation, on July
1, 2014. (See Notice of Alleged Violations of Probation, 12/24/14). He
offers no authority in support of his claim that the less than six months
served prior to his re-arrest “paid off” his ten month probationary sentence
(or that his subsequent incarceration counted as a continuation of his
(Footnote Continued Next Page)


                                           -8-
J-S39026-16


      The trial court properly sentenced Appellant following the revocation of

his probation. His sentence was not excessive.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2016




                       _______________________
(Footnote Continued)

probationary status).        Lacking support in the law or the facts, Appellant’s
claim is frivolous.



                                            -9-